ACCEPTED
                                                                                             03-15-00409-CV
                                                                                                     7317190
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                        10/9/2015 3:56:02 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK




                                 No. 03-15-00409-CV                          FILED IN
                                                                      3rd COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                      10/9/2015 3:56:02 PM
                                                                        JEFFREY D. KYLE
                                                                              Clerk
                             In the Third Court of Appeals
                                     Austin, Texas



                                    SUSAN ENGLAND
                                       Appellant
                                            v.
           JANICE KOLBE, AS GUARDIAN OF THE ESTATE OF EDNA MOON
                                  Appellee


                      APPEAL FROM CAUSE NO. 12-0361
               TH
            207 JUDICIAL DISTRICT COURT OF HAYS COUNTY, TEXAS
                       HON. GARY STEEL, PRESIDING


           UNOPPOSED MOTION TO EXTEND TIME FOR FILING
                APPELLANT’S AND APPELLEE’S BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Susan England (now Susan Lee), the Appellant, moves this court to grant an

extension of time to file Appellant's Brief and Appellee’s Brief, and respectfully

seeks such relief based on the following:

      1.     Appellant’s brief is currently due on or about October 16, 2015. This

is a relatively complicated case involving multiple records and issues. Appellant’s

                    Motion for Extension of Time to File Briefs – Page 1
counsel’s court schedule in the approximately eighteen (18) business days beginning

September 16 through today has included at least twelve (12) hearings and a

Temporary Restraining Order. Therefore, additional time is needed to adequately

prepare the arguments in this case. Appellant’s counsel also has jury trial settings

on October 26, 2015 and November 6, 2015 and the preparation time for those trials

renders a short extension of little help.

      2.     Because of these settings and the pending jury trials, counsel for

Appellant has been, and will be for the next few weeks, unable to adequately and

appropriately prepare the brief in this appeal. Therefore, additional time is needed

to adequately prepare the arguments in this case.

      3.     Accordingly, Appellant seeks an approximately forty-five (45) day

extension of time to file Appellant's Brief, which would make Appellant's Brief due

on or before November 30, 2015. This extension of time is necessary to allow for

appropriate briefing and is not being sought for delay.

      4.     This is the first extension of time Appellant has sought for the filing of

the Appellant's Brief.

      5.     Further, Appellee does not object to this motion for extension.

However, such extension makes Appellee’s response due during the Christmas and

New Year’s holiday. Accordingly, Appellee has requested an extension until

January 29, 2016 to file Appellee’s Brief. Appellant has agreed to such extension.


                    Motion for Extension of Time to File Briefs – Page 2
      7.     The parties have effectively agreed that additional request for

extensions to file briefs will be opposed absent extreme extenuating circumstances.

      For these reasons, Susan (England) Lee, Appellant, and Janice Kolbe, as

Guardian of the Estate of Edna Moon, Appellee, request that this court render an

order extending the time for filing Appellant's Brief to and including November 30,

2015 and for Appellee’s Brief to and including January 29, 2016. Appellant and

Appellee also requests any other relief to which they may be entitled.

                                  Respectfully submitted,

                                  Law Office of David Junkin
                                  15401 RR12, Suite 105
                                  P.O. Box 2910
                                  Wimberley, TX 78676
                                  512/847-8600
                                  512/847-8604 (fax)
                                  david@junkinlawoffice.com


                                  ________________________________________
                                  David Junkin
                                  State Bar No. 11058020
                                  Attorney for Appellant, Susan Lee

                      CERTIFICATE OF CONFERENCE

       This is to certify that I have communicated with counsel for Appellee and she is
not opposed to this motion as per paragraph 6 above and this also confirms I agree to
the extension of the time for Appellee to file her responsive brief.



                                            ________________________________
                                                       David Junkin
                   Motion for Extension of Time to File Briefs – Page 3
                         CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of this pleading was served on
October 9, 2015, in the manner indicated below and on the following person(s):

      VIA FACSIMILE AND/OR ESERVE

            Jonathan Hull
            c/o Reagan Burris, LLC
            401 Main Plaza, Suite 200
            New Braunfels, TX 78130

      VIA FACSIMILE AND/OR ESERVE

            Stephanie Bascon
            297 W. San Antonio Street
            New Braunfels, TX 78130




                                           ________________________________
                                                      David Junkin




                  Motion for Extension of Time to File Briefs – Page 4